Citation Nr: 1509437	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist injury residuals, to include osteoarthritis.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

A September 2014 rating decision denied entitlement to service connection for adjustment disorder with dysfunctional personality disorder, claimed as PTSD.  Within the one-year period following notification of the September 2014 rating decision, VA received a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, in December 2014.  In an attachment to the form, the Veteran stated that he wished to reopen his claim of entitlement to service connection for adjustment disorder with dysfunctional personality disorder and requested service connection for PTSD.  The Board construes this statement as a notice of disagreement with the September 2014 rating decision.  38 C.F.R. § 20.201 (2014).  The filing of a notice of disagreement triggers the appellate process and the issue is listed on the title page.  The Board recharacterized the issue as entitlement to service connection for a psychiatric disability, to include PTSD, so as to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that the disability at issue renders him unemployable.  A January 2011 VA medical examination report indicated that the Veteran was working part-time and that while the disability had significant effects on his occupation, it did not prevent the Veteran from doing his job.  Further, a May 2014 VA PTSD examination report indicated that the Veteran was working full-time as a car salesman.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to service connection for alcohol abuse, claimed as secondary to a psychiatric disability and arthritis, degenerative, claimed as secondary to service-connected right wrist injury residuals, to include osteoarthritis, were raised by a December 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his August 2014 hearing, the Veteran testified that he had surgery on his right wrist in February 2014.  A report of general information dated October 2014 indicated that the Veteran reported that his right wrist was worse after his surgery and wanted a complete examination.  The Veteran was last provided a VA medical examination in January 2011, more than four years ago.  In light of the above, the Board finds that a new VA examination is required to determine the current nature and severity of the Veteran's right wrist residuals, to include osteoarthritis.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

As noted in the Introduction, a September 2014 rating decision denied entitlement to service connection for adjustment disorder with dysfunctional personality disorder, claimed as PTSD.  The Board finds that the Veteran submitted a timely notice of disagreement in December 2014.  The Veteran has not been issued a corresponding Statement of the Case for the issue.  As a timely notice of disagreement as to the matter has been received, the Board is required to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the September 2014 rating decision denial of entitlement to service connection for adjustment disorder with dysfunctional personality disorder, claimed as PTSD (referred to herein as entitlement to service connection for a psychiatric disability, to include PTSD).  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Send the Veteran a notice letter and ask that he identify all private medical providers from whom he has received treatment for his right wrist disability on appeal, which have not already been obtained, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information to VA, for each medical treatment provider identified.

After receiving any completed and/or necessary VA Forms 21-4142, request all identified relevant medical records.  All attempts to obtain any identified records must be documented in the claims folder and the Veteran notified accordingly. 

3.  Request all updated VA medical treatment records from the VA Northern Indiana Health Care System, to include the Indianapolis VAMC and the Marion Campus.    

4.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected right wrist injury residuals, to include osteoarthritis.  The claims folder must be made available for review and a notation that a review was made must be included in the examination report.  Any indicated tests and studies must be completed.    

All manifestations related to the Veteran's service-connected right wrist disability must be documented, including range-of-motion findings.  The examiner must indicate whether the Veteran has ankylosis.  The examiner must indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss/impairment.  The examiner should also discuss whether a flare-up or a period of repetitive use would cause additional functional impairment to include limitation of motion (in degrees if possible).

Describe the manifestations and measurements of any residual scar from right wrist surgery.  

Rationale must be provided for any opinion proffered.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

5.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



